DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/813,020 filed on 3/9/2020 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priorities based on the applications as listed in the paragraph [0001] of the applicant’s instant specification.

Drawings
The applicant's drawings filed on 3/9/2020 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statements dated 6/9/2020 (two IDSs) and 6/12/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of ¶¶ 0031, 0033, 0041 and 0047; and Figures 1A-1C in the applicant’s instant disclosure. Therefore, the method of claims 1-13 is statutory under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 12 and 17 of the U.S. Patent number 10,678,448 B2 contain every elements of claims 1, 12 and 20 of the instant application respectively and as such anticipate(s) claims 1, 12 and 20 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent number 10,678,448 B2 have the same inventive entities. The inventors and/or assignee for the U.S. Patent and the instant application are Arvind Jain, Soham Mazumdar, and Fabiano Botelho as the inventors; and RUBRIK, INC. as the assignee.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 
Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
“accessing a full image snapshot corresponding with a third version of a third virtual machine;
generating a third signature for the third version of the third virtual machine, the generating the third signature includes generating a plurality of hash values corresponding with a plurality of data blocks within the full image snapshot;
comparing the third signature for the third version of the third virtual machine with a first signature for the first version of the first virtual machine;
generating a dependent base file comprising data differences between the first version of the first virtual machine and the third version of the third virtual machine;
storing the dependent base file using the second storage device;
accessing a second instruction from the computing device;
detecting that the third version of the third virtual machine should be generated based on the second instruction;
accessing the base image associated with the first version of the first virtual machine from the first storage device while accessing the dependent base file from the second storage device in response to detecting that the third version of the third virtual machine should be generated;
generating at least a portion of a fourth file corresponding with the third version of the third virtual machine using the base image associated with the first version of the first virtual machine and the dependent base file; and
transmitting the at least the portion of the fourth file to the computing device”, as recited in the independent claims 1, 12 and 20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        7/3/2021